UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) XXX QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-24958 POTOMAC BANCSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) West Virginia 55-0732247 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 111 East Washington Street PO Box 906, Charles Town WV 25414-0906 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code 304-725-8431 Indicate by check mark whether the registrant: (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company XX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No XX APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 3,390,178 as of November14, 2011 POTOMAC BANCSHARES, INC. AND SUBSIDIARY FORM 10-Q September 30, 2011 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements. Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Consolidated Statements of Operations (Unaudited) for the Three Months Ended September 30, 2011 and 2010 and for the Nine Months ended September 30, 2011 and 2010 4 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7- 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 - 32 Item 4. Controls and Procedures. 32 Part II. OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 4. (Removed and Reserved). 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 Signatures 34 FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 evidences Congress’ determination that the disclosure of forward-looking information is desirable for investors and encourages such disclosure by providing a safe harbor for forward-looking statements by corporate management. This Form 10-Q, including Management’s Discussion and Analysis of Financial Condition and Results of Operations, contains forward-looking statements that involve risk and uncertainty. “Forward-looking statements” are easily identified by the use of words such as “could,” “anticipate,” “estimate,” “believe,” “confident,” and similar words that refer to a future outlook. To comply with the terms of the safe harbor, the company notes that a variety of factors could cause the company’s actual results and experiences to differ materially from the anticipated results or other expectations expressed in the company’s forward-looking statements. The risks and uncertainties that may affect the operations, performance, development and results of the company’s business include, but are not limited to, the growth of the economy, unemployment, pricing in the real estate market, interest rate movements, the impact of competitive products, services and pricing, customer business requirements, the current economic environment posing significant challenges and affecting our financial condition and results of operations, the possibility of future FDIC assessments, Congressional legislation and similar matters (including changes as a result of rules and regulations adopted under the Dodd-Frank Wall Street Reform and Consumer Protection Act). The downgrade of U.S. government securities by one of the credit rating agencies could have a material adverse effect on the company’s operations, earnings and financial condition. We caution readers of this report not to place undue reliance on forward-looking statements which are subject to influence by unanticipated future events. Actual results, accordingly, may differ materially from management expectations. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements POTOMAC BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ($ in thousands, except per share data)
